SUMMARY ORDER

Plaintiff-Appellant Gavin Lawrence appeals from the judgment of the United States District Court for the Eastern District of New York (Carol Amon, Judge), denying his 28 U.S.C. § 2241 petition, motion for reconsideration, and request for leave to amend his § 2241 petition. Familiarity is assumed as to the facts of this case, its procedural history, and the specification of appellate issues.
Lawrence filed a § 2241 petition in February 2002, claiming that his detention since 1996 pending his removal violated the Supreme Court’s decision in Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001). The District Court denied his petition, holding that “[u]nlike the petitioners in Zadvydas, whose removal was delayed because the INS could not obtain travel documents for them, Lawrence’s removal has been delayed at his request due to the stays of deportation entered successively by the Second Circuit Court of Appeals and this Court pending review of his petition.” The court added that “respondents indicate that travel documents are available for Lawrence, and his removal can be effected expeditiously after resolution of Lawrence’s petition.” The court concluded that Lawrence failed to show there was no “significant likelihood of removal in the reasonably foreseeable future.” Zadvydas, 533 U.S. at 701, 121 S.Ct. 2491.
This Court reviews de novo a district court’s denial of a § 2241 petition. See Kuhali v. Reno, 266 F.3d 93, 99 (2d Cir.2001). The District Court correctly denied Lawrence’s § 2241 petition because his removal is reasonably foreseeable in light of this Court’s previous denial of his petition for review challenging the Board of Immigration Appeals’s final order of removal, and this Court’s dismissal of his appeals *806from the denials of his various other habeas petitions. See Zadvydas, 533 U.S. at 701, 121 S.Ct. 2491; Wang v. Ashcroft, 320 F.3d 130, 146 (2d Cir.2003).
The District Court did not exceed its allowable discretion by denying Lawrence’s motion for reconsideration. See Rodriguez v. Mitchell, 252 F.3d 191, 200 (2d Cir.2001) (“We review district court rulings on Rule 60(b) motions for abuse of discretion.”) (internal quotation marks omitted). The court also did not exceed its allowable discretion by denying leave to amend.
Accordingly, the judgment of the District Court is hereby AFFIRMED.